Appeal from an order dissolving a trust in personal property in which an infant has a remote but beneficial interest. The infant was represented in the proceeding by a special guardian who has submitted the rights of his ward. And all other interested parties have consented to the dissolution. While the arrangement worked out by the order of dissolution may be said to be to the material advantage of the infant, it has been held that her infancy precludes her consent (WMttemore .V, Equitable Trust Co., 250 N. Y. 298, 300), which under the statute, section 23 of the Personal Property Law, is essential to the dissolution so ordered. The question as to the validity of the trust agreement is not presented on this appeal and therefore is not passed upon. Order reversed on the law, without costs. Hill, P. J., Brewster, Foster and Lawrence, JJ., concur; Heffernan, J.,1 taking no part.